

116 SRES 184 ATS: Condemning the Easter Sunday terrorist attacks in Sri Lanka, offering sincere condolences to the victims, to their families and friends, and to the people and nation of Sri Lanka, and expressing solidarity and support for Sri Lanka.
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 184IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Risch (for himself, Mr. Menendez, Mr. Romney, Mr. Murphy, Mr. Blumenthal, Ms. Baldwin, Ms. Cantwell, Mr. Gardner, Mrs. Shaheen, Mr. Rubio, Mr. Peters, Mr. Kaine, Mr. Cardin, Mr. Cruz, Mrs. Gillibrand, and Mr. Brown) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 3, 2019Reported by Mr. Risch, with an amendment and an amendment to the preambleJune 10, 2019Considered, amended, and agreed to with an amended preambleRESOLUTIONCondemning the Easter Sunday terrorist attacks in Sri Lanka, offering sincere condolences to the
			 victims,  to their families and friends, and to the people and nation of
			 Sri
			 Lanka, and expressing solidarity and support for Sri Lanka.
	
 Whereas, on April 21, 2019, Sri Lanka suffered a horrific series of coordinated terrorist attacks that killed more than 250 people and injured more than 500 additional people;
 Whereas the attacks targeted Christian churches, in which innocent men, women, and children were celebrating Easter Sunday;
 Whereas the attacks targeted several locations frequented by foreign tourists, resulting in the deaths of over 40 people from nations other than Sri Lanka, including five American citizens, including Dieter Kowalski, Amelie Linsey, Daniel Linsey, and Kieran Shafritz de Zoysa;
 Whereas Sri Lanka has determined that a local Islamist militant group perpetrated this horrifying attack and is responsible for the resulting loss of life, injury, and destruction;
 Whereas the use of nine suicide bombers in multiple locations demonstrates a high degree of coordination and planning;
 Whereas growing evidence links the Islamic State to these attacks, demonstrating this terrorist organization’s continued reach and capability to inflict terror, violence, and brutality around the world, despite its loss of physical territory;
 Whereas religious freedom is a foundational and universal right of all people, and religious freedom and tolerance are important to the flourishing of multi-religious societies like Sri Lanka;
 Whereas Sri Lanka has worked towards a lasting peace, ethnic and religious harmony, and prosperity for all;
 Whereas the rights of all religious minorities must be protected, including the rights of Christians, who, among other religious communities, have faced increased violence in recent years from terrorist groups around the world;
 Whereas the United States values its partnership with Sri Lanka and seeks to build on that partnership by pursuing shared goals in the Indo-Pacific region;
 Whereas the United States is home to a large Sri Lankan diaspora, who make significant contributions to American society; and
 Whereas American law enforcement officials and military personnel are supporting the Sri Lankan Government’s investigation of this attack: Now, therefore, be it
	
 That the Senate— (1)condemns, in the strongest terms, the terrorist attacks perpetrated by violent Islamist extremists against innocent civilians on Easter Sunday;
 (2)condemns the use of violence against people of religious faith, including in their places of worship;
 (3)offers its sincere and heartfelt condolences to the victims, their families and friends, and to the nation of Sri Lanka;
 (4)reaffirms its solidarity with the people of Sri Lanka and its support for the United States partnership with the nation of Sri Lanka;
 (5)notes, on this 10th anniversary of the end of Sri Lanka’s civil war, the importance of national unity and encourages the Government of Sri Lanka to foster such unity, including religious and ethnic tolerance;
 (6)supports efforts to ensure the protection of all Sri Lankans against retaliatory attacks as the country recovers from this tragedy;
 (7)reaffirms its commitment to religious freedom and the importance of protecting the rights of all religious minorities, including Christians;
 (8)calls attention to the continued and serious threat posed by the Islamic State and other international terrorist organizations; and
 (9)calls upon the United States Government and all other governments to continue the fight against violent extremism.
			1.Prohibition on construction of provisions of Resolution as an authorization for use of military
 forceNothing in this resolution may be construed as an authorization for use of military force.